Exhibit 10.1
AMENDMENT NO. 2
TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
between
SUPERIOR ENERGY SERVICES, INC.
and
TERENCE E. HALL
Dated as of December 29, 2008

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 2
TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This Amendment No. 2 to Amended and Restated Employment Agreement (this
“Amendment”) is entered into as of December 29, 2008, between Superior Energy
Services, Inc., a Delaware corporation (the “Company”), and Terence E. Hall (the
“Executive”).
WITNESSETH:
     WHEREAS, the Company and the Executive entered into an Amended and Restated
Employment Agreement effective as of July 15, 1999, as amended effective
November 12, 2004 (as amended, the “Agreement”);
     WHEREAS, the American Jobs Creation Act of 2004 imposed new requirements on
deferred compensation arrangements via new Internal Revenue Code Section 409A
(“Section 409A”); and
     WHEREAS, the Company and Executive desire to amend the Agreement to comply
with Section 409A.
     NOW, THEREFORE, the Agreement is amended as follows:
     1. Section 2 of the Agreement is deleted in its entirety and restated as
follows:
     2. Term. The employment of Executive by the Company under this Agreement
shall continue, unless terminated in accordance with the terms of this
Agreement, in effect on a rolling three-year basis, such that at any time during
the term of this Agreement there will be three years remaining; provided,
however, that for a thirty (30) day period each year, commencing December 1,
2010, either Executive or the Company may give written notice to the other that
the automatic extension of Executive’s employment under this Agreement shall
cease, in which event, the term of employment shall become fixed and terminate
on December 31st of the third year following the year in which such notice is
given.
     2. The second sentence of Section 5(b) of the Agreement is amended to read
as follows:
The Bonus shall be paid at such time as Bonuses are paid to Superior’s
executives generally, commencing with the fiscal year ending December 31, 1999.
     3. Section 6(f) of the Agreement is amended by adding the following at the
end:
Notwithstanding clauses (ii), (iii), and (iv) of the previous sentence, if a
payment is triggered by a termination of employment of Executive, the Date of
Termination shall be the date of Executive’s “separation from service” pursuant
to Treasury Regulation §1.409A-1(h).

1



--------------------------------------------------------------------------------



 



     4. Section 7(f) of the Agreement is amended to delete the reference to
“this Section 6(f)” and replace it with “this Section 7(f)” and to add the
following at the end:
Gross-up payments made pursuant to this Agreement shall be paid no later than
the end of the calendar year following the calendar year in which Executive
remits the related taxes, as required by Treasury Regulation §1.409A-3(i)(1)(v).
     5. New Section 7(g) is added to the Agreement, to read as follows:
          (g) Section 409A. Notwithstanding any provision of the Agreement to
the contrary, in order to comply with Section 409A of the Internal Revenue Code
and applicable Treasury Regulations and guidance thereunder (“Section 409A”),
the following provisions shall apply:
          (i) If Executive is a “specified employee,” as such term is defined in
Section 409A and determined as described below in this Section 7(g)(i), any
payments payable as a result of Executive’s termination that represent deferred
compensation under Section 409A shall not be paid before the earliest of:
(1) the date that is six months after Employee’s Date of Termination, (2) the
date of Executive’s death, or (3) the date that otherwise complies with the
requirements of Section 409A. If this Section 7(g) applies, all payments that
otherwise would have been paid within six months of Executive’s termination
shall be accumulated and paid at the earliest date that complies with the
requirements of Section 409A. Executive shall be a “specified employee” for the
twelve month period beginning on April 1st of a calendar year if Executive is a
“key employee” as defined in Section 416(i) of the Code (without regard to
Section 416(i)(5)) as of December 31 of the preceding year, or if Executive is a
specified employee as a result of final and binding action taken by the Board or
the Compensation Committee by December 31 of the preceding year, in accordance
with Treasury Regulation §1.409A-1(i).
          (ii) If Section 7(g)(i) applies, then: (1) any taxable benefits
provided to Executive under Section 7(d)(ii) (with the exception of health
insurance benefits) during the six month period following Executive’s Date of
Termination shall be limited to the amount specified by Code §402(g)(1)(B) for
the year of the termination; (2) Executive shall pay Superior for the costs of
any benefits that exceed the amount specified in the prior clause during the six
month period following Executive’s Date of Termination; and (3) Executive shall
be reimbursed for such costs by Superior during the seventh month after
Executive’s Date of Termination. Furthermore, in-kind benefits and
reimbursements shall be provided in accordance with Treasury
Regulation §1.409A-3(i)(l)(iv).
          (iii) Health insurance shall be provided via the Company’s payment of
the monthly cost of COBRA coverage elected by

2



--------------------------------------------------------------------------------



 



the Executive, or an equivalent amount for periods of coverage after the
applicable COBRA period, at such time as the COBRA premiums would be due under
such plan. Such premiums, including any premiums paid on Executive’s behalf
beyond the COBRA period, will be imputed to Executive as income, as required by
law.
          (iv) If any provision of the Agreement is capable of being interpreted
in more than one manner, to the extent feasible, the provision shall be
interpreted in a manner that does not result in an excise tax under
Section 409A.
     6. All capitalized terms used herein but not defined herein shall have the
meanings ascribed to them in the Agreement.
     7. Except as specifically amended by this Amendment, the Agreement shall
remain in full force and effect.
     8. Any reference to the Agreement shall be deemed to be a reference to the
Agreement, as amended hereby.
     9. The validity of this Amendment, the construction of its terms and the
determination of the rights and duties of the parties hereto hereunder shall be
governed by and construed in accordance with the laws of the State of Louisiana.
     10. This Amendment may be executed by the parties in counterparts, all of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
     11. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Agreement, all of which are ratified and affirmed by the Company and the
Executive in all respects and shall continue in full force and effect.
[Signature page follows.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

                  SUPERIOR ENERGY SERVICES, INC.    
 
           
 
  By:   /s/ Kenneth L. Blanchard    
 
                Name: Kenneth L. Blanchard         Title: President and Chief
Operating Officer    
 
                /s/ Terence E. Hall              
 
           TERENCE E. HALL    

 